Title: From Benjamin Franklin to Thomas Pownall, [August? 1756]
From: Franklin, Benjamin
To: Pownall, Thomas


[August? 1756]
I have some Suspicions that one OFarrel, an Irish Roman Catholick, may possibly be the Writer of those Letters, by the account I remember to have heard of him. I think his Name is O Farrel, but may be mistaken; however he may be known by this Description; He is a tall lusty Man, kept a Tavern at Frederic Town in Maryland, where he ingratiated himself with General Braddock, attended him to Mohungahela as a Kind of Waggon Master; was afterwards employ’d by Gen. Shirley to raise Recruits in this Province and Maryland, where he pretended to have Interest, and, as I heard, was promised an Insignry for his son, in Case he procured a certain Number of Men, which he effected, the greatest Part being Roman Catholick Servants. He was imprison’d here some Days for a Fray he was concern’d in, and abusing a civil Officer at Germantown, employ’d to apprehend one of the Servants. The Papists in Town flock’d to him when in Goal, and one of the Principal requested the Gaoler to use him kindly, for that he was of a good Family, &c. I hear he is still in some Employ relating to the Waggons, with the Forces between Albany and Oswego. It may be well to find him out and watch him, or seize his Papers.
 Endorsed in Lord Loudoun’s hand: Extract of Mr Franklands [?] letter to Mr Pownal about Ferrel